DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for processing video data in a video surveillance system.  Independent claim 1 identifies the uniquely distinct feature “providing a slide having first and second reservoirs; placing a first mucous sample in the first reservoir and a second mucous sample in the second reservoir; wherein the first mucous sample is a cervical mucous of a subject mixed with a saline solution at a ratio of at least 1:50; inserting the slide into the slide holder; capturing one or more images of the first mucous sample and the second mucous sample; and analyzing the one or more images to determine whether white blood cells are present within the first mucous sample and identify ferning patterns within the second mucous sample." 
Independent claim 11 identifies the uniquely distinct feature “capture, using the camera, a first image of the cervical mucous sample; move the light source relative to the slide; capture, using the camera, a second image of the cervical mucous sample; and analyze the first image and the second image using a visual learning algorithm to determine if there are white blood cells in the cervical mucous sample; and wherein the computer program instructions are configured to estimate a fertility window of the subject based at least in part on the determination by the visual learning algorithm that are no white blood cells in the cervical mucous sample."
Independent claim 16 identifies the uniquely distinct feature “capture, using the camera, a first image of the cervical mucous sample; move the light source relative to the slide; capture, using the camera, a second image of the cervical mucous sample; and analyze the first image and the second image using a visual learning algorithm to determine if there are white blood cells in the cervical mucous sample; and wherein the computer program instructions are configured to identify any ferning patterns in the cervical mucous sample; and wherein the computer program instructions are configured to determine a biological condition of the subject based on the determination there are white blood cells in the cervical mucous sample and the ferning patterns identified in the cervical mucous sample."
The closest prior arts, Denise (US 2014/0313322 A1), Bodo (WO 2018/002678 A1), and Winkelman (4,998,533) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486